MANNATECH, INCORPORATED

TERMINATION OF LOCK-UP AGREEMENT

This Termination of Lock-Up Agreement (this “Agreement”) is made and entered
into as of March 6, 2009, by and between Mannatech, Incorporated, a Texas
corporation (the “Company”), and Stan Fredrick (“Fredrick’).

RECITALS

WHEREAS, the Company and Fredrick entered into that certain Amended Lock-Up
Agreement dated as of November 6, 2003 (the “Lock-Up Agreement”) (capitalized
terms used herein but not otherwise defined shall have the meanings assigned to
such terms in the Lock-Up Agreement); and

WHEREAS, the parties hereto desire to terminate the Lock-Up Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.     Termination of the Lock-Up Agreement. Effective as of the date hereof,
the Lock-Up Agreement and any amendments thereto is hereby terminated and is of
no further force and effect, and no party thereto shall have any surviving
obligations, rights, or duties thereunder as of the date hereof. Company agrees
to have all stop transfer instructions removed with Company’s transfer agent.

2.         Governing Law. This Agreement shall be governed in all respects,
including as to validity, interpretation, and effect, by the laws of the State
of Texas, without giving effect to the principles thereof relating to conflicts
of law.

3.         Amendments. No amendment, change, modification, or termination of
this Agreement or any part hereof shall be effective or binding unless made in
writing and signed by each party hereto.

4.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

5.         Captions. The captions to sections of this Agreement are solely for
the convenience of the parties hereto and shall not affect the construction or
interpretation of any provision of this Agreement.

6.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
and all of which when taken together

 

--------------------------------------------------------------------------------

shall constitute one and the same instrument as if the parties hereto had
executed the same instrument.

7.         Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto in respect of the subject matter hereof and supersedes
any and all prior agreements, understandings, and representations, whether
written or oral, relating to the subject matter hereof.

[Signature Page Follow]

 

- 2 -

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the date and year first written above.

MANNATECH, INCORPORATED

 

 

By:

______________________________

Name: Wayne L. Badovinus

 

Its:

President and Chief Executive Officer

 

 

 

 

By:

______________________________

 

J. Stanley Fredrick

 

 

Signature Page to Termination

of Lock-Up Agreement

 

 